Citation Nr: 1218928	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for patella femoral syndrome of the left knee.

4.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for patella femoral syndrome of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for fracture of the right ankle with osteoarthritis.

7.  Entitlement to a disability rating in excess of 10 percent for degenerative lumbar syndrome.

8.  Entitlement to an additional temporary 100 percent convalescence period pursuant to 38 C.F.R. § 4.30 for surgery performed on the Veteran's left knee in 2003 and right knee in 2006.

9.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2005, March 2007, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The procedural history of the Veteran's appeals is lengthy and complicated.  In an effort to make clear which issues are before the Board and when the Veteran raised the current issues, the Board will summarize the procedural history of the Veteran's claims file here.  The issues in the Veteran's August 1999 perfected appeal were: entitlement to an increased rating for arthritis of the right knee, patellofemoral syndrome; entitlement to an increased rating for arthritis of the left knee, patellofemoral syndrome; entitlement to an increased rating for residuals of a fracture of the right ankle; and the claims concerning service connection for his lumbar disc disease and left ankle.  His low back claim was initially perfected following a denial of service connection, but service connection was since granted in May 2006, and the Veteran wants a higher initial rating for this disability.

A December 1998 rating decision denied service connection for low back and bilateral knee pain, but granted service connection for residuals of a right ankle fracture with a zero percent (i.e., noncompensable) rating, effective in August 1998.  The Veteran submitted a timely notice of disagreement (NOD) with that decision.  An August 1999 rating decision granted a compensable rating of 10 percent for his right ankle disability, also effective in August 1998, and granted service connection for patellofemoral pain syndrome of the left and right knees with a 10 percent rating for each knee, effective in August 1998 as well.  That August 1999 rating decision also denied service connection for residuals of a left ankle chip fracture. 

The August 1999 statement of the case (SOC) listed the issues being appealed as involving the initial rating for the right ankle fracture residuals and the denial of service connection for the remaining claims, and also reflected the results of the August 1999 rating decision.  The SOC and notice of that August 1999 rating decision, which also informed the Veteran of his appeal rights, were mailed the same day in August 1999.  The notice letter also included an Appeal Status Election form and return envelope, and the letter clearly explained the elections available as they related to him continuing his appeal. 

In response to that August 1999 notice letter, the Veteran informed the RO on the Appeal Status Election form that he was satisfied with the August 1999 rating decision as it related to his left knee.  That affirmatively served to withdraw the appeal of his left knee claim, as the form and his signature thereon provided all information required to do that.  See 38 C.F.R. § 20.204 (2011).  As a result, his substantive appeal (VA Form 9), in response to that SOC, did not perfect an appeal of the initial rating of his left knee, as he had already withdrawn that claim. 

The claims file contains letters from the Veteran, beginning in March 2000, going by the date he wrote them, to the effect that he had required treatment and eventual surgery on his left knee.  And while these letters may well have constituted informal claims for increased ratings, there is nothing in them that reasonably indicated an intent to continue with his previously withdrawn appeal.  See 38 C.F.R. § 20.204(c) (2011).  The receipt of the September 2000 fee-basis examination report, as well as the private treatment records submitted by the Veteran, however, did constitute an informal claim for an increased rating for the left knee.  38 C.F.R. § 3.157(b) (2011).  So the RO began redeveloping this claim for readjudication. 

A subsequent August 2002 RO decision continued the 10 percent rating for the left knee patellofemoral syndrome, but granted a separate 10 percent rating for osteoarthritis in this knee, retroactively effective from August 1998.  The RO also granted a compensable rating of 10 percent for the right knee patellofemoral pain syndrome and a separate 10 percent rating for the osteoarthritis in that knee, both also retroactively effective from August 1998.  A September 2002 RO letter informed the Veteran of that decision and of his appeal rights.  38 C.F.R. § 19.25 (2011).  As did the August 1999 letter, the September 2002 letter also included an Appeal Status Election Form.  The RO mailed the rating decision notice letter and the September 2002 SSOC on the same day. 

The RO received the Appeal Status Election form in December 2002, the same month the Veteran had signed it.  He indicated on the form that the August 2002 rating decision satisfied his appeals concerning his right ankle, right knee, and the rating on his left knee.  Similar to his prior 1999 election not to continue contesting these claims, his affirmative signing and returning the Appeal Status Election form served to withdraw his appeals of the initial rating of his right knee and right ankle disabilities and also informed the RO that he did not dispute the August 2002 rating of his left knee, 38 C.F.R. § 20.204 (2011), which had addressed his 2000 claim for an increased rating for this disability.

The Certification of Appeal (VA Form 1-8) reflects that the RO's initial certification of this case to the Board for appellate review was in March 2003, and the only issues certified on appeal were the service connection claims for the Veteran's low back and left ankle disorders.  He was notified of the certification in March 2003.  See 38 C.F.R. § 19.36 (2011). 

As a result of the decision of the United States Court Of Appeals for Veterans Claims (Court) in Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Board remanded this case to the Appeals Management Center (AMC) in December 2003 for additional development, albeit in the process mistakenly indicating there were claims on appeal concerning not only the Veteran's low back and left ankle, but also his knees and right ankle.  That remand, however, was not an actual decision on these or any other claims, which, again, already had been withdrawn.  See 38 C.F.R. § 20.1100(b) (2011). 

There are no documents in the claims file that might reasonably be interpreted as having constituted a new NOD by the Veteran after receipt of his two Appeal Status Elections which may have resurrected his two withdrawn appeals.  As mentioned, his subsequent letters to the effect that his disabilities continued to get worse fell within the realm of what amounted to entirely new claims for increased ratings, not continuances of withdrawn appeals.  As such, the Veteran filed claims regarding his carpal tunnel syndrome and right ankle disability rating in October 2004, his temporary total ratings in August 2006, and his right and left knee disability ratings in March 2007.  However, none of these claims were perfected prior to the Board's June 2007 decision and remand, and only the claims concerning his low back and left ankle were at issue at that time.

In that June 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a fracture of the left ankle, and remanded the claim of entitlement to an initial rating higher than 10 percent for lumbar disc disease, as the Veteran has submitted an NOD with the assigned rating but had not yet been issued an SOC.  Since that time, the Veteran has perfected timely appeals of all of the claims listed above.

In May 2011, the Veteran submitted a waiver of RO review of all pertinent evidence that had been added to the claims file since the last adjudication of the issues on appeal.

The issues of entitlement to service connection for carpal tunnel syndrome, entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee, entitlement to a disability rating in excess of 10 percent for patella femoral syndrome of the right knee, and entitlement to a disability rating in excess of 10 percent for degenerative lumbar syndrome are addressed in the REMAND portion of the decision below, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the rating period in question, the Veteran's osteoarthritis of the left knee was manifested by extension to 0 degrees and flexion to 130 degrees.

2. For the rating period in question, the Veteran's patellofemoral syndrome of the left knee was manifested by no more than slight instability.

3.  For the rating period in question, the Veteran's fracture of the right ankle and osteoarthritis was manifested by no more than moderate limited motion.

4.  In July 2006, the Veteran filed a claim seeking convalescence for rehabilitation following surgery performed in 2003 and January 2006. 

5.  The Veteran's January 2006 inpatient treatment for rehabilitation did not require at least one month of convalescence and there were no severe postoperative residuals.

6.  There is no competent evidence that convalescence was warranted for the 2003 surgery during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for osteoarthritis of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010 (2011).

2.  The criteria for a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability rating in excess of 10 percent for fracture of the right ankle with osteoarthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5271 (2011).

4.  The criteria for entitlement to a temporary total disability evaluation based on convalescence following left knee surgery in 2003 and right knee surgery in 2006 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 3.401(h)(2), 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

An April 2007 letter informed the Veteran of his and VA's respective responsibilities for obtaining evidence and indicated that, in order to substantiate an increased rating claim, the evidence needed to show that the disability had worsened.  Thereafter, the Veteran's claim for an increased rating for his right ankle disability was initially denied in an August 2005 rating decision.  His claims for increases in his left knee disabilities were initially adjudicated in a February 2008 rating decision.

In February 2009, VA provided the Veteran with a notice letter that contained the criteria used to rate his ankle and knee disabilities.  The Veteran's left knee disabilities were thereafter readjudicated in a June 2010 supplemental statement of the case, curing any timing error.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

With regard to the Veteran's claim of entitlement to an increased rating for his right ankle disability, it has not been readjudicated since the February 2009 notice regarding the applicable rating criteria.  However, the Veteran has been on notice regarding the criteria to rate an ankle disability since he was issued an SOC in April 2007.  All evidence related to this disability has been requested or obtained.  The Board also notes that, as will be described in detail below, the Veteran was in a motorcycle accident in April 2007, and both of his legs were amputated.  As such, there would be no potential evidence related to a right ankle disability that could be obtained since that time.  Therefore, the Board finds that any defect with regard to the timing or content of the notice provided to the Veteran related to this disability is harmless error.

Regarding the Veteran's claims for temporary total disability ratings, proper notice was provided in January 2007, prior to the initial adjudication of his claim in March 2007.  

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained service, private, and VA treatment records.  The Veteran has not identified any pertinent records not already associated with the claims file.

Regarding the claims for temporary total ratings, the issue is a question of statutory or regulatory interpretation, as the facts are not in dispute.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(d)(3)  (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Therefore, no further evidentiary development with regard to this claim is necessary.

As to the claims for ratings increases for the service-connected left knee disabilities, the Board notes that the Veteran has not been afforded VA examinations since he filed his claims in March 2007.  However, as will be detailed below, the Veteran was in an automobile accident in April 2007, and his left leg was amputated above the knee.  As such, a remand for an examination of the left knee would serve no useful purpose.  The Board will evaluate this disability on the evidence available prior to the Veteran's accident.

The Board notes that the Veteran currently lives in Germany and seeks treatment there for his disabilities.  Many medical records in the claims file were originally submitted in German.  However, VA has translated them all into English, and these translated documents are associated with the claims file.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Analysis

A.  Increased Ratings for Right Ankle and Left Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran raised a claim in March 2007 that the disability ratings assigned to his service-connected left knee and right ankle disabilities should be higher.

The Veteran's left knee disability is assigned two 10 percent ratings under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257 (2011).  His right ankle disability is assigned a 10 percent disability rating under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2011).

Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by x-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is assigned with these manifestations in addition to occasional incapacitating exacerbations.

Diagnostic Code 5257 provides that recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.

Diagnostic Code 5260 indicates that flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately for each under Diagnostic Code 5003 and Diagnostic Code 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, a veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Under Diagnostic Code 5271, limitation of motion of the ankle is rated 10 percent when moderate and 20 percent when marked.

Normal range of motion of the ankle is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

An April 2004 private medical record shows that the Veteran had hindrances in the functioning of the right ankle joint.

A June 2004 private record shows that the Veteran complained of pain on pressure with crepitation of the right upper ankle joint.  He also had restriction of movement.  The diagnosis was that the Veteran had a condition typical of post ankle joint fracture on the right.

An October 2004 private record indicates that the Veteran had crepitation in his stiffened right ankle.  The diagnosis was beginning ankle arthrosis.

A February 2005 private treatment record shows that the Veteran had low grade movement impairment of the right ankle joint.

A December 2006 private treatment record reveals that the Veteran had a fracture of the right upper ankle and two arthroscopies of the left knee joint.  The Veteran had a slightly right-sided gait.  There was no swelling, effusion, or overheating of the knee joint.  The ligaments were stable, and meniscus signs were negative.  Range of motion of the left knee was 0 to 130 degrees.  Range of motion of the right ankle was 25 degrees of dorsiflexion to 40 degrees of plantar flexion.

A private hospitalization record dated in June 2007 shows that the Veteran was involved in a motorcycle accident in April 2007 that resulted in amputations of both legs.  The left leg was amputated above the knee.

A December 2008 VA outpatient treatment record shows that, in April 2007, the Veteran incurred a motorcycle accident that resulted in a below knee amputation on the right and an above knee amputation on the left.  

Based on a review of the record, the Board concludes that the evaluations assigned to the Veteran's left knee and right ankle disabilities are accurate, and increased ratings are not warranted.  The pertinent evidence of record shows that the right ankle joint had some restricted movement, with dorsiflexion to 25 degrees, and plantar flexion to 40 degrees.  Arthrosis was found in this ankle.  While it was noted to be limited to some extent, the range of motion in the Veteran's right ankle was only slightly less than normal, as shown in the December 2006 record.  Therefore, the Board concludes that the Veteran's right ankle disability is manifested by no more than moderate limited motion.  Under Diagnostic Codes 5010 and 5271, a 10 percent rating and no more is warranted for these findings.  As there is no evidence suggesting that the Veteran has motion limited to more than this, and there is no evidence of ankylosis or any other disorder of the right ankle, a disability rating in excess of 10 percent must be denied.

Regarding the left knee disability, the evidence shows that, while the Veteran had three previous operations, as was noted in October 2006, range of motion of the left knee was from 0 to 130 degrees in December 2006.  The left knee ligaments were noted to be stable.  Therefore, the Board finds that the Veteran's left knee demonstrates no more than slight recurrent subluxation or lateral instability, and a rating in excess of 10 percent under the criteria of Diagnostic Code 5257 is not warranted.  There is no other evidence of record, including the Veteran's own statements, that suggests that his instability of the left knee was more severe than is documented in the medical evidence.  Furthermore, there is no evidence showing that the Veteran's range of motion of the left knee was limited to either 45 degrees of flexion or 10 degrees of extension, such that a disability rating in excess of 10 percent would be warranted for arthritis with limited motion.  As noted above, the Veteran had normal extension of the left knee and flexion that was only 10 degrees short of normal.  See 38 C.F.R. § 4.71a, Plate II.  There is no evidence of record, including the Veteran's own statements, to suggest that flexion of the left knee was more limited that was shown in December 2006.

The Board has considered the Veteran's functional impairment during flare-ups, due to pain, incoordination, and fatigability.  However, there is no evidence in the record that suggests that the Veteran's functional impairment is increased in either the right ankle or left knee during flare-ups or due to pain.

The Board notes that, particularly as it relates to the Veteran's left knee disability, there is little pertinent evidence of record, and the Veteran has not been afforded a VA examination for either disability during the appeal period.  However, the Veteran was involved in a motorcycle accident in April 2007 and underwent an above the knee amputation on his left leg and a below the knee amputation on his right leg.  As such, if the Board were to attempt to obtain a VA examination now for the Veteran's left knee or right ankle, it would serve no useful purpose.  All of the evidence identified by the Veteran has been obtained or submitted and translated from German to English.  Therefore, the Board must make a decision on these claims based upon the evidence of record, which demonstrates that disability ratings in excess of those already assigned to the left knee and right ankle are not warranted.  The preponderance of the evidence is against the Veteran's claims, and they must be denied.

The Board further notes that referral for extraschedular consideration is not warranted for either of the Veteran's claims.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Here, the Board finds that the rating schedule adequately contemplates the Veteran's disability picture, and there are no manifestations of either the right ankle or left knee that are not accounted for in the criteria of the ratings already assigned.  Therefore, referral of the case for extra-schedular consideration is not in order.




B.  Temporary Total Ratings

In July 2006, VA received the Veteran's claim of entitlement to periods of temporary total ratings due to convalescence, from October 8, 2003 to November 5, 2003, and from January 11, 2006, to February 7, 2006.

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2).

The provisions of 38 C.F.R. § 3.401(h)(2)  state that the effective date for claims for a temporary total rating based on need for convalescence is date of entrance into hospital, after discharge from hospitalization (regular or release to non-bed care). 

Claims for temporary total disability ratings are in essence claims for higher ratings for a temporary or limited period, not to exceed the time limits set forth at 38 C.F.R. § 4.30.  The effective date for the award of an increased disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the effective date is receipt of claim.

A September 2003 private record shows that the Veteran was to report for admission to a rehabilitation clinic on October 8, 2003.

A January 2006 private treatment record shows that the Veteran attended inpatient rehabilitation from January 11, 2006 to February 8, 2006.

In this case, the Board finds that a temporary total evaluation is not warranted for the Veteran's inpatient rehabilitation in either 2003 or 2006.  This regulation provides for a total rating if the surgery requires greater than one month of convalescence, severe postoperative residuals such as incompletely healed wounds or joint immobilization, in house confinement, or prevention of weight bearing and use of crutches.  The Board concludes that a total rating was not warranted in 2003 or 2006 because there is no evidence that the Veteran required one month of convalescence, had severe postoperative residuals, or required a case.  Therefore, the Board concludes that the period of convalescence and limitation of activities imposed by the arthroscopic procedures was less than one month and that a total rating under 38 C.F.R. § 4.30 was not warranted.

With regard to the 2003 inpatient rehabilitation, the Veteran did not file his claim for convalescence until July 2006-approximately three years after the surgery.  There is no competent evidence within one year of the July 2006 claim, here July 2005 (which would be the earliest that the claim could be granted) that showed the Veteran required convalescence for the 2003 surgery.  Thus, the evidence does not support a finding of convalescence anytime after July 2005 for the 2003 surgery, and the claim is denied.  38 C.F.R. § 3.400(o).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for patella femoral syndrome of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for fracture of the right ankle with osteoarthritis is denied.

Entitlement to an additional temporary 100 percent convalescence period pursuant to 38 C.F.R. § 4.30 for surgery performed on the Veteran's left knee in 2003 and right knee in 2006 is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

With regard to the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, the service treatment records show that, in April 1978, the Veteran underwent x-rays of his right wrist after hitting his hand on a Jeep.  The impression was possible fracture.  He had complained of pain and swelling.  A May 1978 service report shows that the Veteran had an x-ray done of his right wrist.  A treatment entry dated at that time shows the Veteran had a past injury that resulted in a cast for two weeks.  A July 1980 treatment entry shows that the Veteran complained of an injury to the third digit of his right hand.  A profile was requested.  A November 1981 x-ray report indicates that the Veteran landed on his left wrist after a jump.  The x-ray was negative.  The treatment entry dated that that time shows that the Veteran reporting injuring his left hand.  The impression was possible inflamed carpal tunnel.

Post-service private treatment records show that the Veteran complained of pain in his right hand in June 2002.  Beginning in 2004, the Veteran was treated for and diagnosed as having carpal tunnel syndrome.  He underwent surgery for this disorder in 2005.

The Board finds that there is a suggestion that the Veteran's currently diagnosed carpal tunnel syndrome began during service, but there is not enough evidence to make a determination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a remand is necessary to afford the Veteran an examination to obtain an opinion as to whether his carpal tunnel syndrome began in service or is related to any incident incurred in service.

Regarding the Veteran's claims for increased disability ratings for his right knee and lumbar spine disabilities, the Board finds that he has not undergone VA examination to determine the severity of these disabilities since he was in the motorcycle accident in April 2007.  He has asserted that he fractured his vertebrae in three places and had a below the knee amputation of the right leg.  As such, the Board finds that there is ample evidence to suggest that the severity of these disabilities has changed since he was last examined.  The private and VA treatment records dated after the April 2007 accident do not provide enough information to ascertain the current functional impairment of the Veteran's right knee and lumbar spine.  This must be requested on remand.

Finally, the Veteran asserted in a June 2006 written statement that he was unable to work due to his back disability.  Given the Veteran's assertions made in connection with the claim for higher rating on appeal, the Board finds the claim for a TDIU is essentially a component of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU. 

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed carpal tunnel syndrome.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise symptomatology.  All appropriate testing. 

Based on the results of the Veteran's physical examination, his lay statements regarding his history of symptomatology, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that carpal tunnel syndrome, if diagnosed, is related to active service.

The examiner is asked to specifically consider in-service records showing treatment for the Veteran's hands and wrists, as well as a possible diagnosis of inflamed carpal tunnel in November 1981, and provide an opinion as to whether the Veteran first developed carpel tunnel syndrome during service.

A complete rationale should be provided for any opinion expressed.

4.  Schedule the Veteran for a VA examination(s) to determine the nature and severity of his right knee and lumbar spine disabilities.  All indicated tests and studies are to be performed, to include range of motion testing with an indication at what point, if any, the Veteran's range of motion was affected by pain, incoordination, or fatigability.

The examiner is specifically asked to solicit all symptomatology from the Veteran and conduct a thorough examination of all residuals of the Veteran's right knee and lumbar spine disabilities.  If testing is not possible due to the Veteran's amputated right leg, such should be noted.  To the extent possible, the examiner should be asked to differentiate the pathology in the Veteran's right knee and lumbar spine that is exclusively associated with the post-service motorcycle accident versus the service-connected disability as it existed befor the accident.  If such a differentiation is not possible without resort to speculation, the examiner should offer a rationale for such a conclusion. 

The examiner should provide a rationale for any other conclusions reached.

5.  After completion of the above and any additional development deemed necessary, adjudicate the claims remaining on appeal as well as the claim of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


